     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 1 of 9



 1    E. LEIF REID, Nevada Bar No. 5750                  JOSEPH M. ALIOTO, PRO HAC VICE
      KRISTEN L. MARTINI, Nevada Bar No. 11272           ALIOTO LAW FIRM
 2    MARLA J. HUDGENS, Nevada Bar No. 11098             One Sansome Street, 35th Floor
      NICOLE SCOTT, Nevada Bar No. 13757                 San Francisco, CA 94104
 3    LEWIS ROCA ROTHGERBER CHRISTIE LLP                 Tel: 415.434.8900
      One East Liberty Street, Suite 300                 Fax: 415.434.9200
 4    Reno, NV 89501-2128                                Email: jmalioto@aliotolaw.com
      Tel: 775.823.2900
 5    Fax: 775.823.2929
      Email: lreid@lrrc.com
 6            kmartini@lrrc.com
              mhudgens@lrrc.com
 7            nscott@lrrc.com

 8
      JAMES J. PISANELLI, Nevada Bar No. 4027
 9    TODD L. BICE, Nevada Bar No. 4534
      JORDAN T. SMITH, Nevada Bar No. 12097
10    PISANELLI BICE PLLC
      400 South 7th Street, Suite 300
11    Las Vegas, Nevada 89101
      Telephone: 702.214.2100
12    Email: JJP@pisanellibice.com
            TLB@pisanellibice.com
13          JTS@pisanellibice.com

14    Attorneys for Plaintiff

15                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
16
      LAS VEGAS SUN, INC., a Nevada                 Case No. 2:19-CV-01667-GMN-BNW
17    corporation,
18                       Plaintiff,
                                                    PLAINTIFF’S MOTION TO EXTEND
19
      v.                                            DEADLINE TO FULLY COMPLY WITH
20                                                  THE COURT’S ORDER DATED
      SHELDON ADELSON, an individual and as         DECEMBER 17, 2020 (ECF NO. 275)
21    the alter ego of News+Media Capital Group
      LLC and as the alter ego of Las Vegas Review (FIRST REQUEST)
22    Journal, Inc.; PATRICK DUMONT, an
      individual; NEWS+MEDIA CAPITAL GROUP
23    LLC, a Delaware limited liability company;
24    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation; and DOES, I-X,
25    inclusive,

26                       Defendants.
27

28




      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 2 of 9



 1             Plaintiff Las Vegas Sun. Inc. (“Plaintiff” or “Sun”), by and through its counsel of record,

 2    the law firms of Lewis Roca Rothgerber Christie LLP, Pisanelli Bice PLLC, and the Alioto Law

 3    Firm, respectfully submit this Motion to Extend Deadline to Fully Comply with the Court’s Order

 4    Dated December 17, 2020 (ECF. 275) (First Request). This Motion is made pursuant to LR 26-3,

 5    the following Memorandum of Points and Authorities, and the pleadings and papers on file in this

 6    case. The parties have met and conferred and were unable to come to a resolution. See Ex. 1.

 7             DATED this 31st day of December, 2020.

 8                                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
 9
                                                       By: /s/ E. Leif Reid
10
                                                           E. Leif Reid, Bar No. 5750
11                                                         Kristen L. Martini, Bar No. 11272
                                                           Marla J. Hudgens, Bar No. 11098
12                                                         Nicole Scott, Bar No. 13757
                                                           One East Liberty Street, Suite 300
13                                                         Reno, NV 89501-2128
14
                                                            PISANELLI BICE PLLC
15                                                          James J. Pisanelli, Bar No. 4027
                                                            Todd L. Bice, Bar No. 4534
16                                                          Jordan T. Smith, Bar No. 12097
                                                            400 South 7th Street, Suite 300
17
                                                            Las Vegas, Nevada 89101
18
                                                            ALIOTO LAW FIRM
19                                                          Joseph M. Alioto, Pro Hac Vice
                                                            One Sansome Street, 35th Floor
20                                                          San Francisco, CA 94104
21
                                                            Attorneys for Plaintiff
22

23

24

25

26

27

28

                                                      -1-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 3 of 9



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2    I.        INTRODUCTION AND RELEVANT FACTUAL BACKGROUND

 3              Since December 17, 2020, when this Court ordered the Sun to supplement its Rule 26(a)(1)

 4    damages disclosure and produce all documents bearing on the nature and extent of those damages

 5    (ECF No. 275), the RJ produced 24,674 pages of the joint operation’s and the Review-Journal’s

 6    current financial information. Ex. 1 ¶ 9. The RJ’s production was made in response to the Sun’s

 7    discovery requests propounded six months ago. See generally ECF Nos. 114-2, 137-2 & 248. This

 8    belated information is necessary for the Sun to compute its damages. See ECF Nos. 136 at 7-19,

 9    177, 199, 219. The Sun does not have access to the joint operation financials, the RJ’s financials,

10    or the joint operation information in general. The Sun has only been granted access to this

11    information through discovery.

12              Although the Sun possessed stale financials from prior litigation, it was only when the RJ

13    made its literal eleventh hour document production at 11 p.m. on Friday, December 18, 2020, that

14    the Sun received this information for the first time. The Sun requested these documents on June 23,

15    2020, through Requests for Production Nos. 260-263. See ECF No. 136-2 at 41; ECF No. 114-2 at

16    41. The RJ vehemently objected to producing this information on the basis that it was irrelevant,

17    despite the Sun’s desperate need for the information in order to ascertain its damages. See generally

18    ECF No. 137-3 at 126-30; ECF No. 145 at 15-21; ECF No. 121 at 21-22. On November 13, 2020,

19    this Court compelled the RJ to produce the information and ordered that it do so within 14 days.

20    ECF No. 222 at 22:8-9. The RJ’s counsel orally objected to the 14-day deadline because of the

21    Thanksgiving holiday, and asked for an additional three weeks to comply with the Order, which

22    this Court granted. Id. at 23:23-24:9 (stating that “the presumption will be that three weeks will be

23    enough . . . So don’t wait until the three weeks is almost over to file that request and to turn things

24    over”).

25              However, on the December 4th deadline to produce, the RJ moved for an additional 14 days

26    to produce the financial information (ECF No. 248). The Court granted the RJ’s request on

27    December 8, 2020. See ECF No. 253. As a result, the RJ made its most substantive production of

28    financial documents and communications to date in this case on December 18, 2020. Ex. 1 ¶ 10.

                                                       -2-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 4 of 9



 1    II.      GOOD CAUSE EXISTS TO PROVIDE THE SUN A BRIEF 14-DAY EXTENSION
               TO FULLY COMPLY WITH THE COURT’S ORDER TO PROVIDE
 2             CALCULATIONS AND A FULL DOCUMENT PRODUCTION
 3             “Good cause,” a non-rigorous and broadly construed standard, is applied to review a motion
 4    to continue discovery deadlines. LR 26-3; Leonard v. N. Nev. Correctional Ctr. Dental Dep’t, No.
 5    3:18-CV-00404-MMD-CLB, 2020 WL 5848350, at *1 (D. Nev. Oct. 1, 2020) (citing Ahanchian v.
 6    Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)). Good cause exists to extend a discovery
 7    deadline “if it cannot reasonably be met despite the diligence of the party seeking the extension.”
 8    Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (internal quotation marks
 9    omitted). Where the non-moving party has contributed to the delay and resisted discovery, an
10    extension is properly granted. 6A Fed. Prac. & Proc. Civ. § 1522.2 (3d ed. Oct. 2020 Update)
11    (providing that when an extension “is necessitated by acts of the opposing party or by the
12    opponent’s failure to act, relief also has been deemed appropriate.”). An extension is also warranted
13    when, like here, a case involves significant or complicated legal or factual issues. E.g., Atkins v.
14    Mabus, 654 Fed. App’x 878, 879 (9th Cir. 2016); Fields v. Williams, No. 217-CV-01725-JAD-
15    NJK, 2019 WL 1472100, at *1 (D. Nev. Apr. 3, 2019).
16             During the December 17, 2020, hearing, this Court stated that the Sun could seek an
17    extension for its damages-disclosure deadline if needed, as long as the Sun was diligent in
18    attempting to comply with the existing deadline in light of the holidays around the corner. ECF No.
19    275 at 18:17-20 (“If the Sun needs additional time—I know that we’re running into the holidays.
20    If the Sun needs additional time, just go ahead and file the proper motion.”). The Sun has been
21    diligent in its efforts to supplement its damages disclosure and only seeks a brief 14-day extension
22    with this Court’s permission and for good cause. Ex. 1 ¶¶ 12-13. This is the same length of time
23    the RJ received to produce its damage-related documents on December 18, 2020. See ECF No. 253.
24             After receiving the RJ’s voluminous document production on December 18th, it was loaded
25    into the Sun’s counsel’s law firm database over the weekend before the upcoming Christmas
26    holiday later that week. Ex. 1 ¶ 11. And since then, the Sun has been diligent in complying with the
27    Court’s Order by reviewing approximately 24,674 pages of information relevant to the joint
28    operation’s and the Review-Journal’s current financial information. Id. ¶ 12. Granting a brief 14-

                                                      -3-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 5 of 9



 1    day extension will allow the Sun time to fully comply with the Court’s Order, including conducting

 2    another document search to determine what other documents the Sun may have in its possession

 3    and compute what damages calculations it can undertake itself from the RJ’s document production.

 4    Id. ¶ 14. Affording the Sun more time will also comport with the Court’s instruction that “the Sun

 5    must exhaust all the information available to it to supplement its damages disclosure,” but that the

 6    Sun is not expected “to pull theories and numbers out of thin air.” ECF No. 275 at 17:10-11. As

 7    such, the Sun will need additional time to examine and digest the produced financials to better

 8    determine which formulas or calculations the Sun is able to make for its damage categories without

 9    expert assistance before the expert disclosure deadline. Id. ¶ 15.

10    III.     THE RJ WILL SUFFER NO PREJUDICE FROM A BRIEF 14-DAY EXTENSION

11             Allowing the Sun a brief extension will not prejudice the RJ. In fact, the opposite is true, as

12    the RJ will receive a more fulsome damages disclosure. Even so, prejudice to the non-movant is

13    merely a secondary consideration. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294-95 (9th

14    Cir. 2000) (the prejudice suffered to the defendant is a factor that is “not required under Rule

15    16(b)”); see also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)

16    (“Although the existence or degree of prejudice to the party opposing the modification might supply

17    additional reasons to deny a motion, the focus of the inquiry is upon the moving party’s reasons for

18    seeking modification.”). Nonetheless, the RJ has no legitimate claim of prejudice from the Sun’s

19    first extension request.

20             Providing the Sun a brief extension to more completely review and analyze the RJ’s massive

21    production of documents, as well as gather, search, review, and produce the Sun’s own documents

22    to supplement its damages calculation will not prejudice the RJ. For example, as the Sun informed

23    the RJ during the parties’ meet and confer on December 28th, the Sun will be producing the attorney

24    invoices related to the expenses incurred in defending against the RJ’s sham state court

25    Counterclaim, and the Sun will be identifying its damage categories known to date by the Court’s

26    December 31 deadline. Ex. 1 ¶ 18; Ex. 2. The Sun will also be providing a damage computation

27    related to the attorney fees and costs incurred in defending against the RJ’s sham Counterclaim.

28    ///

                                                        -4-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 6 of 9



 1             Despite the Sun’s reasonable request that mirrored the RJ’s own, the RJ rejected the Sun’s

 2    request for an additional 14 days to provide its mathematical calculations and a complete document

 3    disclosure on the basis that the RJ’s Answer and Counterclaims (due on January 4) is somehow

 4    dependent on the Sun’s damages disclosure. Ex. 1 ¶ 19; Ex. 2. However, it remains unclear why

 5    the RJ’s Answer and Counterclaim would be dependent on the Sun’s supplemental disclosure. A

 6    defendant’s obligation and ability to answer an initial pleading and assert counterclaims are not

 7    contingent on the plaintiff’s production of documents during discovery. See FED. R. CIV. P. 12(a).

 8    Further, when this Court compelled the Sun to supplement its damages disclosure, the Court

 9    recognized that based on the damages previously disclosed in writing in the Sun’s Complaint and

10    Responses to the RJ’s Requests for Admissions, “the RJ cannot meaningfully argue that it was in

11    the dark about the existence of these damage categories.” ECF No. 275 at 15:1-14.

12             The RJ’s argument that its Answer and Counterclaim hinge on the Sun’s damages disclosure

13    is even more disingenuous considering that the RJ has possessed and controlled information of the

14    Sun’s damages since the inception of this case. Specifically, the RJ has been in possession of the

15    joint operation’s and the RJ’s recent financial statements; therefore, it is unclear why the RJ would

16    need any supplemental disclosure—let alone a more fulsome supplemental disclosure than what the

17    Sun will be serving on December 31—to file its Answer and Counterclaim.1 There is no basis to tie

18    the RJ’s deadline to file its Answer and Counterclaim to the Sun’s damages disclosure. The RJ has

19    had the Sun’s Complaint for over a year, has had the advantage of engaging in extensive discovery,

20    and the Court ruled on the RJ’s Motions to Dismiss on November 30, 2020. ECF No. 243.

21             Accordingly, the RJ’s assertion that it needs the Sun’s supplemental damages disclosure to

22    file its Answer and Counterclaim is not a valid assertion of prejudice, let alone a basis to deny the

23    Sun its requested brief extension to fully comply with the Court’s December 21, 2020, Order.

24    ///

25    ///

26
      1
        The RJ has made threats of arbitration depending on the Sun’s damages for months now (although
27    the RJ raised the issue for first time nearly a year after filing its motions to dismiss). Based on the
      discovery and arguments that have been made throughout the case, ECF No. 275 at 15:1-14, the
28    Sun’s supplemental disclosure will offer no new grounds for the RJ to somehow make an untimely
      arbitration demand through its Answer and Counterclaim.
                                                       -5-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 7 of 9



 1    IV.      CONCLUSION
 2             For the foregoing reasons, the Sun respectfully requests a brief 14-day extension of time to

 3    fully comply with the Court’s December 21, 2020, Order with respect to the Sun’s damages

 4    calculations and document production (ECF No. 275).

 5             DATED this 31st day of December, 2020.

 6                                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
 7
                                                        By: /s/ E. Leif Reid
 8
                                                            E. Leif Reid, Bar No. 5750
 9                                                          Kristen L. Martini, Bar No. 11272
                                                            Marla J. Hudgens, Bar No. 11098
10                                                          Nicole Scott, Bar No. 13757
                                                            One East Liberty Street, Suite 300
11                                                          Reno, Nevada 89501-2128
12
                                                             PISANELLI BICE PLLC
13                                                           James J. Pisanelli, Bar No. 4027
                                                             Todd L. Bice, Bar No. 4534
14       IT IS SO ORDERED                                    Jordan T. Smith, Bar No. 12097
                                                             400 South 7th Street, Suite 300
15       DATED: 12:23 pm, January 04, 2021                   Las Vegas, Nevada 89101
16
                                                             ALIOTO LAW FIRM
17                                                           Joseph M. Alioto, Pro Hac Vice
         BRENDA WEKSLER                                      One Sansome Street, 35th Floor
18       UNITED STATES MAGISTRATE JUDGE                      San Francisco, California 94104
19
                                                             Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28

                                                       -6-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 8 of 9



 1                                     CERTIFICATE OF SERVICE

 2             Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of Lewis

 3    Roca Rothgerber Christie LLP, and that on the 31st day of December, 2020, I caused the foregoing

 4    PLAINTIFF’S MOTION TO EXTEND DEADLINE TO FULLY COMPLY WITH THE

 5    COURT’S ORDER DATED DECEMBER 17, 2020 (ECF NO. 275) to be served by

 6    electronically filing the foregoing with the CM/ECF electronic filing system, which will send notice

 7    of electronic filing to:

 8                    J. Randall Jones, Esq.
 9                    Michael J. Gayan, Esq.
                      Mona Kaveh, Esq.
10                    KEMP JONES, LLP
                      3800 Howard Hughes Parkway, 17th Floor
11                    Las Vegas, Nevada 89169
12
                      Richard L. Stone, Esq.
13                    Amy M. Gallegos, Esq.
                      David R. Singer, Esq.
14                    JENNER & BLOCK LLP
                      633 West 5th Street, Suite 3600
15                    Los Angeles, California 90071
16
                                                     /s/ Jessie M. Helm
17                                                An Employee of Lewis Roca Rothgerber Christie LLP

18

19

20

21

22

23

24

25

26

27

28

                                                        -7-

      113202189.1
     Case 2:19-cv-01667-GMN-BNW Document 295
                                         294 Filed 01/04/21
                                                   12/31/20 Page 9 of 9



 1                                         EXHIBIT INDEX

 2
         Exhibit                            Description                           No. of Pages
 3        No.
           1        Declaration of Kristen L. Martini in Support of Plaintiff’s        3
 4                      Motion to Extend Deadline to Fully Comply with the
                        Court’s Order Dated December 17, 2020 (ECF No. 275)
 5
             2      Email Exchange between Kristen L. Martini and Michael              2
 6                     Gayan, dated December 29, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -8-

      113202189.1
